—Order, Appellate Term, Supreme Court, First Department (Stanley S. Ostrau, P. J., Stanley Parness, William P. McCooe, JJ.), entered January 2, 1990, which affirmed a final judgment of possession of the Civil Court, New York County (Alex J. Colgan, H.J.), entered October 21, 1988, unanimously affirmed, without costs.
This is a holdover proceeding brought to recover an apartment located in the Manhattan Church of Seventh-Day Adventists. The petitioner alleged that the apartment was incident to respondent’s employment as custodian, from which he had resigned. Respondent maintained that he and the church had an oral agreement whereby he would be able to reside in *362the apartment as caretaker/watchman for as long as he desired. After trial, the court credited the testimony of petitioner, which was supported by the relevant minutes of the Board Meeting that there was only one agreement, and found that, as respondent was no longer serving as custodian, he was no longer entitled to possession of the apartment. The court also found that the oral agreement violated the Statute of Frauds. The Appellate Term affirmed.
Although there was conflicting testimony, sufficient evidence was before the court to permit the finding that only one oral agreement had been entered into. Further, the oral agreement alleged by the respondent, as the trial court found, violated the Statute of Frauds (General Obligations Law § 5-701). Concur—Milonas, J. P., Rosenberger, Ellerin, Kassal and Smith, JJ.